TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2015



                                     NO. 03-12-00558-CV


               Happy Jack Ranch, Inc. and Frederick J. Behrend, Appellants

                                                v.

   HH&L Development, Inc.; Matthew Stolhandske, Trustee; Michael Strnad, Appellees




        APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICE PURYEAR AND GOODWIN
 AFFIRMED IN PART; REVERSED AND RENDERED IN PART ON REHEARING --
                   OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on May 22, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. We therefore order that the motion for rehearing filed by appellee,

Michael Strnad is denied; that the opinion and judgment dated March 27, 2015, are withdrawn;

and that the Court reverses the district court’s award of attorney fees and renders judgment that

Michael Strnad take nothing on his claim for attorney fees. We affirm the remainder of the

judgment. Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.